Citation Nr: 1439469	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  14-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance of another person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION


The Veteran served on active duty from June 1942 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record before the Board consists of the Veteran's electronic files in programs known as Virtual VA (VVA) and Veterans Benefits Management System (VBMS).

In January 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The matter has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its May 2010 remand, the Board instructed the AOJ (in pertinent part) to obtain and associate with the claims file any outstanding VA treatment records dated from May 2013 to present.  The VBMS folder contains VA treatment records added to the record in May 2014 for another Veteran.  Moreover, the VVA folder shows no VA records associated with the record since May 2013.  The VA examination ordered by the Board was specifically to be conducted following the receipt of updated VA treatment records.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the January 2014 remand order indicated that the additional records should be sought and then the examination should be undertaken, the actions of record are in violation of the prior remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from May 2013 to present for this Veteran.  Ensure that the records associated with this claims folder are solely related to this Veteran.

2.  After obtaining any additional records to the extent possible, the claims folder should be returned to the examiner who rendered the May 2014 opinion, or a suitable substitute, for preparation of an addendum to the previous opinion, this one based on a review of the entire record for this Veteran.  

The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current service-connected disabilities.  The examiner should render an opinion as to whether the Veteran's service connected disabilities alone, and only those service-connected disabilities, at least as likely as not (a probability of 50 percent or greater) (1) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime), or (2) render him so helpless as to require the regular aid and attendance of another person.  The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living including keeping himself clean and presentable, feeding, dressing and undressing himself attending to the needs of nature, and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

A rationale for all opinions expressed should be provided.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



